DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shirono et al., US 2009/0214397, in view of Williams et al., US Patent 9,409,137.

Regarding step a.) Shirono teaches spraying (atomizing) an aqueous solution of urea into a gasification chamber (the orientation is not specified, but rearrangement of the chamber would have been obvious to one of ordinary skill in the art depending on space and design considerations, see also MPEP 2144.04 VI. C.). Shirono shows a cylindrical chamber with an upper end, lower end, and outer wall. See Figure 1. The invention of Shirono does no limit the proportions of the chamber, but in design of such a system for the purification of exhaust gas from an automobile, it would have been obvious to one of ordinary skill in the art to adjust the size in order to meet space limitation and allow enough space for the conversion of urea to ammonia. See MPEP 2144.04 IV A. 
Regarding the residence time, the examples in Shirono use a constant flow of 40 g/hr of 25 wt. % aqueous urea. See [0223]. When vaporized, this equates to a volume of 59.2 L/hr (using the ideal gas law at 120°C for 30 g/hr water and 10 g/hr urea). The chamber used is 31 mm in diameter and 52 mm in length and has a volume of 0.04 L, thus the residence time 0.04 L / 59.2 L/h which is about 2.4 s. 
Shirono teaches a temperature in the gasification chamber of 90-250°C (194°F to 482°F) but does not specify the temperature of the hot gas entering the gasification chamber. This temperature range overlaps with the range of the product effluent of the 
Regarding step b.) Shirono teaches gasifying the aqueous urea mixture which produces both ammonia and isocyanic acid (since the same process is used and the production of at least some isocyanic acid is avoidable). See Figure 1. 
Regarding step c.) Shirono teaches passing the gas stream through a bed of granular (pelletized) catalyst. See [0081]-[0083]. Shirono is silent regarding a foraminous support plate. In this regard it would have been obvious to one of ordinary skill in the art to modify Shirono with Williams which teaches a foraminous plate used for supporting pelletized catalysts used in ammonia production. Williams teaches mimimizing, making close to zero, the pressure drop through the plate which renders obvious the claimed pressure drop limitations. One of ordinary skill in the art would have been motivated to use such the support of Williams in Shirono in order to secure the granular catalyst thereof and minimize pressure drop to lower energy requirements. See the abstract; the Figures; column 1, lines 22-36; and column 2, lines 23-43.
Regarding claim 22, Shirono teaches catalysts that do not contain vanadia that would function as claimed since the same processes are conducted. See, e.g. Example A9.
Regarding claims 23 and 5, see the rejection of claim 21 above, further Figure 1 of Shino shows supplying air tangentially to an upper end of a gasification chamber, the gas would pass through the plate taught by the combination of references as discussed prima facie obvious. See MPEP 2144.04 VI. C
Regarding claim 24, Shirono is silent regarding the relative size of the catalyst bed. However, it would have been obvious to one of ordinary skill in the art to determine the proper configuration and size of the catalyst be with the motivation of ensuring urea conversion and while considering space limitations. See MPEP 2144.04 IV A.
Regarding claims 25 and 6, Shirono teaches ZSM-5 zeolites, titanium oxide, aluminum oxide, silicon dioxide, zirconium dioxide, etc. See [0025]-[0026].
Regarding claim 26, Shirono in view of Williams teaches the foraminous plate which would be a physical barrier isolating the gasification chamber from any after effects. 
Regarding claims 3, (see the rejection of claim 21 above for additional claim limitations) Shirono teaches the desire to completely convert urea to ammonia and teaches monitor and control with a control unit. See [0123]. In this vein it would have been obvious to one of ordinary skill in the art to monitor the reaction with well-known means including a programmed computer controller in the manner claimed in order to achieve this end. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shirono et al., US2009/0214397, in view of Williams et al., US Patent 9,409,137, and Bernhard et al., Applied Catalysis B: Environmental Vol. 115-116, 5 April 2012, pg. 129-137.
	Regarding claim 8, Shirono and Williams do not teach anatase titanium dioxide. However, it would have been obvious to one of ordinary skill in the art to modify the references with Bernhard which teaches the use of anatase TiO2 in urea decomposition. See the abstract, Section 1, and Figure 1. One of ordinary skill in the art would be motivated to make such a modification in order to convert urea decomposition byproducts into ammonia. 

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.
	Applicant begins by stating the invention of Shirono is in applicable in situations where ammonia with a concentration of greater than 2% is required using a residence time less than 4 seconds. This was unpersuasive because both of these claim limitations are taught by the reference as discussed in the rejection above. Further, the allegation by applicant is false, as the process of Shirono is intended for internal combustion engine exhaust treatment and is thus applied to a process with high ammonia demand and space limitations. 
	Applicant discusses the intentional use of back pressure in the instant invention. This discussion is irrelevant to the patentability of the claims because the claims do not 
	Applicant argues that the design of the instant invention allows use where there space requirements are limiting. Though this may be true, this feature is not claimed.
	Applicant argues that the vertical orientation is taught against. However, nowhere in the reference was the alleged “teaching against” found. Applicant simply makes an unsupported assumption about what one of ordinary skill in the art would think and then concludes the assumption is a teaching against. Any teaching away from a combination or modification must be found in the reference itself.
In response to applicant's arguments against the references individually (Williams), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736